Title: To Alexander Hamilton from James McHenry, 23 May 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War DepartmentMay 23nd 1799

The President thinks it highly expedient, that no time should be lost in selecting proper characters to officer the twenty four regiments of Infantry, the regiment and Battalion of Riflemen, the Battalion of Artillerists and Engineers and the three regiments of cavalry which may be raised in pursuance of the act giving eventual authority to the President of the United States to augment the army passed the 2nd of March last, and contemplates, as soon as the selection is closed, to make the appointments.
The selection of officers for the eventual army appears to be an object of primary importance, requiring all imaginable circumspection and care: their characters for courage, talents, and conduct, ought, if possible, to be such as to inspire a general, and well grounded confidence that the fate of their country may be safely entrusted to them.
I have, therefore, to request you will accord your full attention to the subject, and furnish me, as soon as practicable, with a list of the names of such characters in your state to fill the annexed military grades, in the eventual army, as in your opinion, are best qualified, and willing to serve in case of an actual war, which will render it indispensable to recruit the men for the most extended army.

You will doubtless find a facility in forming the list from consulting and co-operating with proper persons in the different parts of your State who may be best calculated to give information of the requisite particulars, and upon whose patriotism and judgment a full confidence may be placed.
Every cautionary measure is necessary to guard against errors in appointments, which too frequently result from the case with which recommendations are generally obtained, the partialities of friends, and a delusive hope that men of bad habits, by being transplanted into the army, will become good officers and good men.
The officers proposed to be drawn from the State of New York are Viz


Two Colonels
One Major


Four Majors
Four Captains &


Twenty two Captns &
Eight Subalterns of Artillery


Forty four subalterns of Infty



In making the selection it will be proper to allow, if fit characters present themselves for a choice, a due proportion of Captains and subalterns to the several counties, according to their respective population, as well with a view to facilitate the recruiting service as to give general satisfaction. This rule, however, is not meant to be invariably observed as to exclude great superiority of talents, by too strict an adherence to it.
As circumstances may exist at the time of the Presidents making the appointments which may render it proper to make some changes in the list with which I may be furnished, you are requested not to give the parties recommended such positive assurances as will render a change impracticable without wounding, too sensibly, their feelings.
With great respect, I have the honor to be, Sir, your most ob Hb ser
James McHenry
Major Genl A. Hamilton.
